UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-. ._ _ _ _ _ _ _ _ _ _ _ .-. _ _ _ _- _X
UNITED STATES OF AMERICA
- against - : OPINION
MAXO JEAN, : 13 Cr. 280 (DC)
18 Civ. 2888 (DC)
Defendant.
_. _ ._ _ _ _ _ _. _ __ _ _ _ _ _ _ _ -»X
APPEARANCES: GEOFFREY S. BERMAN, ESQ.

United States Attorney for the
Southern District of New York
By: Alexander Wilson, Esq.

Sarah Paul, Esq.

Assistant United States Attorneys
One Saint Andrew's Plaza
NeW York, New York 10007
B. ALAN SEIDLER, ESQ.
Attorney for the Defendant

580 Broadway
New York, New York 10012

CHIN, Circuit Judge:

On January 31, 2014, a jury convicted defendant Maxo
Jean of conspiracy to commit mail, wire, and health care fraud,
in violation of 18 U.S.C. § 1349. On December 4, 2014, I
sentenced Jean principally to 120 months’ imprisonment and three
years' supervised release. On April 22, 2016, the Second
Circuit affirmed Jean's conviction and sentence. United States
v, Jean, 647 F. App'x 1, 4“5 (2d Cir. 2016) (summary order).
Before the Court is Jean's motion pursuant to 28 U.S.C. § 2255

to vacate, set aside, or correct his sentence on the basis that

his attorneys were constitutionally ineffective. For the
reasons set forth below, the motion is denied.
BACKGROUND

A. The Facts

For nearly six years, Jean served as the leader of a
conspiracy to deliberately cause car accidents and defraud
insurance companies. (Dkt No. 33 at 16). Jean recruited
drivers and passengers, whom he directed to crash into the cars
of innocent victims. (Dkt No. 33 at 14). After the accidents,
Jean brought the drivers and passengers to corrupt medical
clinics for treatment for fake injuries, and then directed those

individuals to file fraudulent insurance claims for those fake

 

injuries. (ld;). The group staged at least 31 accidents. (§d;
at 9).
B. Prior Proceedings

1. Indictment

Jean was indicted on April 15, 2013 and charged with
one count of conspiracy to commit mail, wire, and health care
fraud, in violation of 18 U.S.C. § 1349.1 On October 17, 2013,
the government filed a superseding indictment against Jean. The

superseding indictment broadened the timeframe of the conspiracy

 

1 The indictment described the offenses as occurring "from at least
in or about September 2010, to at least in or about 2011." (lnd't q
1).

to "from at least in or about 2007, to at least in or about

2011." (Compare Superseding Ind't j l, With Ind‘t q l).
2. Plea Offers and Change of Counsel

 

Following Jean's arrest on February 13, 2013, Henry
Steinglass, Esq. was appointed to represent Jean pursuant to the
Criminal Justice Act. (Dkt No. 15). During the course of
Steinglass's representation, Jean rejected two plea offers made
by the Government. (§§e Dkt No. 33 at 4). Accordingly, a jury
trial was set to begin on November 18, 2013.

On November 12, 2013, six days before trial, Jean
asked the District Court to relieve Steinglass as counsel and
notified the Court that an attorney of his choosing, Carlos A.
Martir, Jr., Esq., would be representing him moving forward.
(Dkt No. 28). The District Court granted Jean's motion to

change counsel and adjourned the trial to January 13, 2014.

(Minute Entry dated 11/12/2013). The trial was again adjourned
on December 2013 to January 27, 2014. (Minute Entry dated
12/20/2013).

3-@1

At trial, Jean's coconspirators testified against
Jean. (§§§ Dkt No. 33). These individuals corroborated each
other. Their testimony was also corroborated by insurance,
phone, and bank records, as Well as an in-person recording of a

conversation between the defendant and another accident

participant. (§§§ id;). As discussed further below, Martir did
not object to the admission of this evidence.

On January 31, 2014, the jury found Jean guilty. On
July 24, 2014, Jean asked that Martir be relieved as counsel,
(Dkt No. 52). The Court then appointed Neil Checkman, Esq. to
represent Jean pursuant to the Criminal Justice Act. (ld;).
Checkman represented Jean through his sentencing.

4. Rule 33 Motion for a New Trial

On September 23, 2014, Jean, with Checkman's
assistance, filed a motion for a new trial under Rule 33 of the
Federal Rules of Criminal Procedure. Jean argued that his trial
counsel, Martir, had provided him with ineffective assistance of
counsel. (Dkt No. 64). On November 3, 2014, following oral
argument, I denied the motion because Jean had not demonstrated
prejudice from any alleged ineffectiveness. (Dkt No. 75 at 8-
10).

5. Sentencing

On December 4, 2014, I sentenced Jean principally to a
term of 120 months' imprisonment and three years1 supervised
release. (Dkt No. BO). Jean appealed his conviction and
sentence to the Second Circuit, challenging, among other things,
my denial of his motion for a new trial. (Dkt No. 82). Jean
filed a supplemental pro se brief in addition to the brief filed

on his behalf by Checkman and his co-counsel. On April 22,

2016, the Second Circuit affirmed Jean's conviction and sentence
in a summary order. 647 F. App'x 1, 4-5 (2d Cir. 2016) (summary
order). Jean filed a petition for rehearing, which was denied
on December 22, 2016. (Gov. Br., Ex. E.).
4. Post-Appeal Motions

On March 30, 2018, Jean filed the instant motion to
vacate, set aside, or correct his sentence pursuant to 28 U.S.C.
§ 2255 on the basis that his attorneys were constitutionally
ineffective. (Dkt No. 90).2 Both Martir and Checkman submitted
statements under penalty of perjury.

DISCUSSION

Jean's motion is denied. First, the motion is time-
barred because it was filed more than a year after his judgment
of conviction became final. Second, even assuming that Jean is
not precluded from making this challenge, the motion fails on
the merits.
I. Timeliness

Jean is time-barred from making his motion because he
filed it more than a week after the one-year statute of

limitations expired.

 

2 The motion was submitted on the Court's form for pro se
litigants, but it appears to be signed by an attorney, B. Alan
Seidler. {Dkt No. 90). While Seidler never filed a notice of
appearance, he did submit documents on Jean's behalf. (Dkt No. 93;
Dkt NO. 95) .

A. Applicable Law

Under the Anti-Terrorism and Effective Death Penalty
Act ("AEDPA"), a defendant has one year to file a petition under

28 U.S.C. § 2255. MOShier '\r. United StateS, 402 F.3d 116, 118

 

(2d Cir. 2005). Except in circumstances inapplicable here,
AEDPA's limitation period commences on "the date on which
[petitioner's] judgment of conviction becomes final." 28 U.S.C.
§ 2255. A judgment of conviction becomes final "when the
Supreme Court 'affirms a conviction on the merits on direct
review or denies a petition for a writ of certiorari, or when
the time for filing a certiorari petition expires.'" Moshier v.
United States, 402 F.Bd 116, 118 (2d Cir. 2005) (quoting Clay v.
United States, 537 U.S. 522, 527 (2003)). A petition for
certiorari must be brought within 90 days from the issuance of
the Court of Appeals' order, or from the denial of a motion for
rehearing en banc if such a motion is made. §§§ Rule 13(1) and
(3) of the Rules of the Supreme Court of the United States.
B. Application

Jean did not file a petition for certiorari with the
Supreme Court. As a result, Jean's judgment of conviction
became final on March 22, 2017, 90 days after the Second
Circuit's denial of his petition for rehearing on December 22,
2016. §ee Moshier, 402 F.3d at 118. The one-year statute of

limitations thus expired on March 22, 2018. Jean's motion,

however, was executed on his behalf by Seidler on March 27, 2018
and filed on March 30, 2018. (Dkt No. 90). Jean does not offer
an explanation for the untimeliness, nor does he offer any
explanation for why the one-year statute of limitations as
contained in 28 U.S C. § 2255 does not bar his motion. (§ee
id;). Accordingly, Jean is barred from asserting it now, and
the motion is denied on this basis.3
II. Merits

Even assuming Jean's motion is not time-barred, the
motion also fails on the merits.

A. Ineffective Assistance of Counsel

Jean argues that both Martir and Checkman failed to
provide effective assistance of counsel. With respect to
Martir, Jean argues that Martir failed to (1) discuss whether to
accept a guilty plea versus proceeding to trial; (2) provide him
with copies of discovery both before and during trial; and (3)
challenge certain evidence introduced at trial. With respect to
Checkman, Jean argues, among other things, that Checkman (1)

failed to obtain discovery -- namely, a recorded conversation

between Jean and a participant of a staged accident -- and

 

3 The mandate issued on December 29, 2016. (Dkt No. 120). On
January 17, 2017, Jean filed a pro se petition to recall the mandate.
(Dkt No. 123). The petition, however, was rejected for filing in an
order stating the "appeal is closed, and this court no longer has
jurisdiction." (Dkt NO. 122).

review it with him prior to the hearing on his motion for a new
trial; and (2) refused to raise the arguments that Jean
presented in his pro se supplemental brief in his direct appeal.
For the reasons set forth below, none of these alleged
deficiencies amounts to ineffective assistance of counsel.

l. Applicable Law

To demonstrate ineffective assistance of counsel, a

defendant must satisfy the two-prong test set forth in
Strickland v. Washington, 466 U.S. 668 (1984). First, the
defendant must show that his counsel's performance “fell below
an objective standard of reasonableness" under prevailing
professional norms. 1§; at 687-88. The court's review "must be
highly deferential" and “indulge a strong presumption that
counsel's conduct falls within the wide range of reasonable
professional assistance." §d; at 689. A defendant must
"overcome the presumption that, under the circumstances, the
challenged action 'might be considered sound trial strategy.'"

Id. (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)); see

 

also United States v. Berkovich, 168 F.3d 64, 67 (2d Cir. 1999)

 

("Actions or omissions that lmight be considered sound trial
strategy' do not constitute ineffective assistance." (quoting
Strickland, 466 U.S. at 689)).

Second, a defendant "must show that the deficient

performance prejudiced the defense," that is, the defendant must

demonstrate "but for counsel's unprofessional errors, the result
of the proceeding would have been different." Strickland, 466
U.S. at 694.

In the context of a claim of ineffective assistance
regarding a decision to reject a guilty plea, a defendant must
prove that there is a reasonable probability that, but for
counsel's errors, he would have accepted a plea offer and not
proceeded to trial. See Pham v. United States, 317 F.3d 178,
182-83 (2d Cir. 2003); United States v. Hernandez, 242 F.3d 110,
112 (2d Cir. 2002) (per curiam). To do so, a defendant must
provide objective evidence beyond his own self-serving, post-
conviction statement that he would have pleaded guilty. gham,
317 F.Bd at 182.

Both elements of Strickland must be satisfied for a
defendant to demonstrate that his counsel was "not functioning
as the 'counsel' guaranteed the defendant by the Sixth
Amendment," and that the defendant was, as a result, deprived of
a fair proceeding. Strickland, 466 U.S. at 687.

2. Application
Jean has failed to demonstrate that Martir or Checkman

provided him with ineffective assistance of counsel.

a. Martir

l. Performance

With respect to Martir's alleged deficient
performance, Jean points to Martir's failure to (1) discuss
whether to accept a guilty plea; (2) provide him with copies of
discovery both before and during trial; and {3) challenge
certain evidence introduced at trial. None of these claims
constitutes deficient performance by Martir.

First, although Jean argues that Martir did not
discuss with him the benefits of pleading guilty versus
proceeding to trial, this claim is unavailing because Martir did
not represent Jean during the relevant plea discussions.
Steinglass, Jean's prior counsel, had in fact initially advised
Jean to accept a guilty plea. Jean refused, and that is when he
hired Martir -- just a few days before trial -- because he
wanted to go to trial. This is a case that l thought should not
have gone to trial, as the government‘s evidence was
overwhelming. Dkt No. 75 at 8-9. But Steinglass recommended
that Jean plead guilty, and Jean rejected that advice. He
cannot be heard to complain now that Martir did not discuss this
with him further.

Second, Jean's claim that Martir never discussed
discovery material or trial strategy with him is sharply

contradicted by Martir's sworn affidavit. (Martir Aff., Dkt. No

92). Martir asserts that Jean was an "active participant" in
planning trial strategy, and at no point voiced any disagreement
with counsel's proposed strategy. (ld; at j 3). Martir further
asserts that Jean's active participation continued through
trial, and at no time did Jean state any dissatisfaction with
counsel's performance. (§d; at j 7). Moreover, prior to trial,
Martir and the government discussed trial issues and
stipulations, which Martir discussed with Jean thoroughly
following his discussions with the government. (Ld; at j 5).
Jean ultimately agreed to and signed all of the stipulations.
(1§;). 1 accept Martir's representations as set forth in his
affidavit and conclude that his conduct did not fall below an
objective standard of reasonableness.

Third, Jean's claim that Martir's performance was
deficient because he did not object to certain evidence
introduced at trial is unavailing. Counsel‘s decision whether
to object to evidence introduced at trial involves a strategic
choice, which is "virtually unchallengeable" if made after
thorough investigation, and Martir appeared to have thoroughly
prepared for trial. §d; at 690-91; see Brown v. Artuz, 124 F.3d
73, 77 (2d Cir.l997) (identifying "'what evidence should be
introduced, what stipulations should be made, what objections
should be raised, and what pre-trial motions should be filed'"

as matters that "'primarily involve trial strategy and

tactics'" (quoting United States v. Teague, 953 F.2d 1525, 1531
(11th Cir. 1992) (en banc))). There is nothing in the record to
suggest that Martir's decision not to object was not strategic
or well thought out.

2. Prejudice

In any event, even assuming Martir's conduct was
somehow deficient, Jean cannot show that (1) he would have
pleaded guilty or (2) the outcome in this case would be any
different absent the alleged deficiencies that occurred prior to
and during trial.

First, Jean does not even state that he would have
pleaded guilty had he received any particular advice, nor does
he indicate that he would plead guilty now with the benefit of
hindsight. §e§ fham, 317 F.3d at 182. There is thus no
evidence that, but for Martir's actions, Jean would have pleaded
guilty. Accordingly, even assuming Martir should have discussed
the plea offers, Jean cannot show the requisite prejudice based
on Martir's advice or lack thereof.

Second, Jean has not shown that that the outcome of
the trial would have been any different if he had received
certain discovery materials about the Government's evidence
prior to trial, or if Martir had challenged the admission of
evidence at trial. Whether a defendant is prejudiced requires a

“case-by-case examination," Williams v. Taylor, 529 U.S. 362,

391 (2000), of the "totality of the evidence." Strickland, 466
U.S. at 695. Here, as both this Court and the Second Circuit
have already concluded, the evidence against Jean at trial was
overwhelming. (Dkt No. 75, 89). Accordingly, Jean cannot show
he was prejudiced by Martir's alleged deficiencies at trial
because the outcome would not have been different in the absence
of the alleged deficiencies.
b. Checkman

1. Performance

With respect to Checkman's alleged deficient
performance, Jean points to Checkman's (1) failure to review a
recorded conversation between Jean and a participant of a staged
accident that was presented at trial and (2) his refusal to
raise my denial of the Rule 33 motion for a new trial on appeal.

First, Jean alleges that Checkman's failure to review
a copy of the recorded conversation presented at trial between
Jean and one of the participants of a staged accident made it
"impossible for attorney Checkman to respond to the concerns of
Judge Chin." (Jean Aff. j 7). As Checkman notes, however, he
reviewed the transcript of the conversation, which was all that
was necessary for an objectively reasonable analysis. (Gov.
Br., Ex. E j 6). I agree with Checkman that a review of the

transcript was sufficient. Accordingly, Checkman's conduct did

not fall below an objective standard of reasonableness in this
respect.

Second, as Checkman explains in his affidavit, it was
his professional opinion that it would have been frivolous to
raise my denial of Jean's Rule 33 motion on appeal in light of
the "overwhelming evidence“ and lack of factual record to
support the claim. (Checkman Aff., Gov. Br., Ex. E). §§e
Strickland, 466 U.S. at 689 (in evaluating the performance prong
of an ineffective assistance claim, the court does not view the

challenged conduct through the "distorting" lens of hindsight,

but "from counsel's perspective at the time"); see also Lockhart

 

v. Fretwell, 506 U.S. 364, 371-72 (1993) (reiterating
"contemporary assessment" rule in applying first prong of
Strickland). I agree that this argument would have been
frivolous. Accordingly, Checkman‘s decision not to raise this
issue on appeal was reasonable in light of the record and
substantial evidence against Jean.

2. Prejudice

In any event, even assuming Checkman's conduct was
somehow deficient, Jean cannot show that (1) the outcome would
have been different if Checkman had reviewed the recorded
conversation or (2) a new trial would have been granted.

First, even if Checkman had reviewed the recording,

Jean has not shown that there is any discrepancy between the

recording and the transcript. Hence, there is nothing to
suggest that the outcome would have been different.
Accordingly, Jean cannot show that he was prejudiced by
Checkman's failure to listen to the recording of the
conversation that was presented at trial.

Second, even assuming that counsel should have raised
the Rule 33 motion on appeal, Jean was not prejudiced by
Checkman's decision to omit such an argument from the counseled
brief. First, Jean was able to raise this challenge himself in
his pro se supplemental brief, and he did so. The Second
Circuit considered and rejected it. (Dkt No. 89). Second, Jean
cannot show that even if this argument had been raised by
Checkman, the Second Circuit would have accepted it. This
information, paired with Checkman's sound judgment in declining
to raise the motion for a new trial, leads to the conclusion
that the proceedings would have not have been any different
absent the alleged ineffective performance of counsel.

CONCLUSION

For the reasons set forth above, Jean has failed to
show a basis for relief under 28 U.S.C. § 2255. Accordingly,
his petition is denied. Because he has not made a substantial
showing of the denial of a constitutional right, I decline to
issue a certificate of appealability. §§§ 28 U.S.C. § 2253

(1996) (as amended by the Antiterrorism and Effective Death

8enalty Act). I certify pursuant to 28 U.S.C. § 1915(a)(3) that
any appeal taken from this order would not be taken in good
faith.

80 ORDERED.

Dated: New York, New York

October 3, 2018 (:;;::j»*_id##

\_`/

DENNY cHIiI"'
United States Circuit Judge
Sitting by Designation

 

